816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alberta BIEGELMAN, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 85-3830.
United States Court of Appeals, Sixth Circuit.
April 17, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
The Secretary appeals the summary judgment reversing his denial of Social Security disability benefits to the plaintiff.  The Secretary now moves for remand of this action to the district court in light of this Court's intervening decision in Mullen v. Bowen, 800 F.2d 535 (6th Cir.1986) (en banc).  The plaintiff has not filed a response.


2
Relying upon this Court's decision in Newsome v. Secretary of Health and Human Services, 753 F.2d 44 (6th Cir.1985), the district court held the Appeals Council had no authority to review the Magistrate's decision favorable to the plaintiff.  The Court then reviewed the Magistrate's opinion, and directed the Secretary to grant the plaintiff benefits.


3
In Mullen, supra, this Court, sitting en banc, overruled the Newsome decision, holding the Appeals Council has the authority to review all Administrative Law Judge's decisions.  Therefore,


4
It is ORDERED that the motion to remand is granted.  The district court's judgment is vacated and this action is remanded to the district court for reconsideration in light of Mullen, supra.    Rule 9(b)(6), Rules of the Sixth Circuit.